Name: 2001/426/EC: Commission Decision of 6 June 2001 amending for the eighth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1598)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  foodstuff;  international trade;  Europe;  processed agricultural produce
 Date Published: 2001-06-07

 Avis juridique important|32001D04262001/426/EC: Commission Decision of 6 June 2001 amending for the eighth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1598) Official Journal L 151 , 07/06/2001 P. 0045 - 0051Commission Decisionof 6 June 2001amending for the eighth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(notified under document number C(2001) 1598)(Text with EEA relevance)(2001/426/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the Netherlands, the Commission adopted Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(4), as last amended by Decision 2001/408/EC(5).(2) The foot-and-mouth disease situation in certain parts of the Netherlands is liable to endanger the herds in other parts of the territory of the Netherlands and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products. However, the last case was reported on 21 April 2001.(3) Council Directive 85/511/EEC(6), as last amended by the Act of Accession of Austria, Finland and Sweden, introduced Community measures for the control of foot-and-mouth disease.(4) In accordance with Commission Decision 2001/246/EC(7), as amended by Decision 2001/279/EC(8), laying down the conditions for the control and eradication of foot-and-mouth disease in application of Article 13 of Directive 85/511/EEC, the restrictions applied to the vaccination zone continue to be applicable, however, all vaccinated animals have been slaughtered by 25 May 2001.(5) In the light of the disease evolution it appears therefore appropriate to further adjust the regionalisation, to delete Annex II, to make provisions for the slaughter of animals from areas outside those listed in Annex I in slaughterhouses situated in the areas listed in Annex I under controlled conditions, to make provisions for the transport of milk from the areas listed in Annex I to establishments situated outside those areas for treatment and to further ease the movement of susceptible animals from the areas outside those listed in Annex I.(6) At the meeting of the Standing Veterinary Committee of 5-6 June 2001 the Netherlands reiterated in relation to the proposed amendments of Decision 2001/223/EC that:- continuous controls will be carried out on traffic crossing from the areas listed in Annex I to the rest of the country in order to prevent movement of live susceptible animals,- meat destined for intra-Community trade and export will be completely separated from meat bearing the health mark provided for in Decision 2001/305/EC, and will come from establishments where no meat bearing the health mark provided for in Decision 2001/305/EC is present,(7) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 12 June 2001 and the measures adapted where necessary.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/223/EC is amended as follows:1. In Article 2(2)(b), the first subparagraph is replaced by the following: "(b) fresh meat obtained from animals reared outside the areas listed in Annex I and transported in derogation to Article 1(1) and (2) directly and under official control in sealed means of transport to a slaughterhouse designated by the competent authorities and situated in the areas listed in Annex I for immediate slaughter under the following conditions:"2. In Article 4(1) the second subparagraph is replaced by the following: "This prohibition shall not apply to milk transported from holdings situated in the areas listed in Annex I directly to a designated establishment situated in parts of the territory not listed in Annex I for treatment in accordance with paragraph 2, under the condition that(a) transport of raw milk from holdings situated in the areas listed in Annex I to the establishments in the areas not listed in Annex I is carried out in vehicles which were cleansed and disinfected prior to leaving the areas listed in Annex I and had no subsequent contact with holdings in the areas listed in Annex I keeping animals of species susceptible to foot-and-mouth disease,(b) effective measures are taken to avoid the dispersion of aerosol from the milk tank during transport and the evacuation of the milk from the means of transport to the milk tanks in the establishment,(c) the means of transport must be cleansed and disinfected after each such operation,(d) all milk processed on the same production line must undergo the treatment referred to in paragraph 2, unless the sanitary status of the line is re-established following effective cleansing and disinfection under the responsibility of the competent authorities,(e) the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions."3. Article 5(2)(b) is replaced by the following: "(b) prepared from milk complying with the provisions in Article 4(1), second subparagraph, (2) or (3)."4. Article 12 a is replaced by the following: "Article 12 a1. The Netherlands shall ensure that dispatch to other Member States of live animals susceptible to foot-and-mouth disease is prohibited from the areas of its territory not listed in Annex I.2. Derogating from the provisions in paragraph l, the competent authorities of the place of departure may authorise the transport of live bovine and porcine animals from one single holding situated outside the areas listed in Annex I in the provinces Overijssel, in the part of the province of Gelderland north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland or in the part of the province of Utrecht situated east of the highway A27, directly to a slaughterhouse in another Member State for immediate slaughter, subject to notification to the central veterinary authorities of the Member State of destination and any Member State of transit.3. Derogating from the provisions in paragraph 1, the competent authorities of the place of departure may authorise the transport to other Member States of animals of the bovine and porcine species from the areas of the Netherlands situated in the provinces of Friesland, Groningen, Drenthe, Flevoland, Noord-Holland, Zuid-Holland, Zeeland, Noord-Brabant, Limburg, and in the part of the province of Gelderland south of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland, and in the part of the province of Utrecht situated west of the highway A27, subject to notification to the central veterinary authorities of the Member State of destination and any Member State of transit."5. The date in Article 14 is replaced by "25 June 2001".6. Annex I is replaced by the Annex to this Decision.7. Annex II is deleted and any reference in the Decision to this Annex shall be null and void.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 82, 22.3.2001, p. 29.(5) OJ L 144, 30.5.2001, p. 32.(6) OJ L 315, 26.11.1985, p. 11.(7) OJ L 88, 28.3.2001, p. 21.(8) OJ L 96, 6.4.2001, p. 19.ANNEX"ANNEX I1) Description of the surveillance zone around Kootwijkerbroek:1. Vanaf De Garderenseweg (Speuld) de weg volgend in zuidwestelijke richting tot 't Hof.2. 't Hof volgend in zuidoostelijke richting tot de Hofweg.3. De Hofweg volgend in zuidoostelijke richting tot de Aardhuisweg.4. De Aardhuisweg volgend in zuidelijke richting tot de N344.5. De N344 volgend in oostelijke richting tot de Aardhuis.6. De Aardhuis volgend in zuidelijke richting tot de Pomphulweg.7. De Pomphulweg volgend in westelijke richting tot de Alverschotenseweg.8. De Alverschotenseweg volgend in zuidelijke richting tot de Hoog Buurloseweg.9. De Hoog Buurloseweg volgend in oostelijke richting tot de N304.10. De N304 volgend in zuidwestelijke richting tot de Apeldoornseweg.11. De Apeldoornseweg volgend in zuidelijke richting tot de Delenseweg.12. De Delenseweg volgend in zuidelijke richting overgaand in de Leipzigerweg overgaand in de Hoenderloseweg tot de Koningsweg N311.13. De Koningsweg N311 volgend in westelijke richting overgaand in de Otterloseweg overgaand in de Harderwijkerweg tot de Oud Reemsterlaan.14. De Oud Reemsterlaan volgend in zuidwestelijke richting tot de N224.15. De N224 volgend in noordwestelijke richting tot de Nieuwe Kazernelaan (Ede).16. De Nieuwe Kazernelaan volgend in zuidelijke richting tot de Eikenlaan.17. De Eikenlaan volgend in westelijke richting tot de Stationsweg.18. De Stationsweg volgend in noordelijke richting tot de Beukenlaan.19. De Beukenlaan volgend in westelijke richting tot de Schaapsweg.20. De Schaapsweg volgend in westelijke richting tot de Kolkakkerweg.21. De Kolkakkerweg volgend in westelijke richting tot de Proosdijerveldweg.22. De Proosdijerveldweg volgend in noordelijke richting tot de Slotlaan.23. De Slotlaan volgend in westelijke richting tot de Hogerhorst.24. De Hogerhorst volgend in noordelijke richting tot het water.25. Aan het eind van de Hogerhorst het water overstekend naar de N224.26. De N224 volgend in westelijke richting tot de Oudendijk (Ederveen).27. De Oudendijk volgend in noordelijke richting tot de Buurtweg.28. De Buurtweg volgend in westelijke richting tot de Hoofdweg.29. De Hoofdweg volgend in noordelijke richting tot de Schras.30. De Schras volgend in westelijke richting tot de Munnikeweg.31. De Munnikeweg volgend in noordelijke richting tot Veenweg.32. De Veenweg volgend in noordwestelijke richting tot de N224 (Renswoude).33. De N224 volgend in noordwestelijke richting tot de Ruwinkelseweg (Scherpenzeel).34. De Ruwinkelseweg volgend in noordelijke richting overgaand in de Heintjeskamperweg tot de Barneveldsestraat.35. De Barneveldsestraat volgend in noordoostelijke richting tot de Veenschoterweg.36. De Veenschoterweg volgend in westelijke richting overgaand in noordelijke richting tot de Huigenbosch.37. De Huigenbosch volgend in zuidwestelijke richting tot de Kolfschoten.38. De Kolfschoten volgend in noordelijke richting overgaand in de Ringlaan tot de Schoonderbekerweg (De Glind).39. De Schoonderbekerweg volgend in westelijke richting overgaand in noordelijke richting in de Ruurd Visserstraat (Achterveld) tot de Jan van Arkelweg.40. De Jan van Arkelweg volgend in noordelijke richting overgaand in de Stoutenburgerweg tot de Vinselaarseweg.41. De Vinselaarseweg volgend in westelijke richting tot de Vinkelaar.42. De Vinkelaar volgend in noordelijke richting tot de A1 en het spoor overstekend naar de Korlaarseweg.43. De Korlaarseweg volgend in noordelijke richting tot de Hoevelakenseweg.44. De Hoevelakenseweg volgend in noordwestelijke richting overgaand in de Klaarwater tot de Platanenstraat.45. De Platanenstraat volgend in oostelijke richting tot de Damweg (Zwartebroek).46. De Damweg volgend in noordwestelijke richting tot de Blokhuizersteeg.47. De Blokhuizersteeg volgend in noordoostelijke richting tot de Slichtenhorsterweg.48. De Slichtenhorsterweg volgend in noordoostelijke richting tot de Barneveldseweg N301.49. De Barneveldseweg N301 volgend in westelijke richting tot de Oude Barneveldseweg.50. De Oude Barneveldseweg volgend in noordelijke richting tot de Beulenkamperweg.51. De Beulenkamperweg volgend in oostelijke richting tot de Deuverdenseweg.52. De Deuverdenseweg volgend in noordelijke richting tot de Donkeresteeg.53. De Donkeresteeg volgend in noordoostelijke richting tot de Groot Hellerweg.54. De Groot Hellerweg volgend in oost-noordoostelijke richting tot de Hellerweg.55. De Hellerweg volgend in noordoostelijke richting tot de Hooiweg.56. De hooiweg volgend in oostelijke richting tot de Roosendaalseweg.57. De Roosendaalseweg volgend in noordelijke richting tot de Engweg.58. De Engweg volgend in zuidoostelijke richting tot de N303.59. De N303 volgend in noordelijke richting tot de Postweg.60. De Postweg volgend in oostelijke richting overgaand in de Drieseweg overgaand in de Sprielderweg tot de Garderenseweg.61. De Garderenseweg volgend in zuidelijke richting tot de Buurtweg.62. De Buurtweg volgend in noordwestelijke richting tot het Speulderveld.63. Het Speulderveld volgend in zuidoostelijke richting tot het Hessenmeer.64. Het Hessenmeer volgend in noordelijke richting tot de Koningsweg.65. De Koningsweg volgend in oostelijke richting tot de N302.66. De N302 volgend in zuidoostelijke richting tot De Beek.67. De Beek volgend in oostelijke richting tot de Uddelermeerweg.68. De Uddelermeerweg volgend in zuidelijke richting tot de Bleke Meer.69. De Bleke Meer volgend in zuidoostelijke richting tot de Garderenseweg (Speuld).2) Description of the surveillance zone around Oene:1. De Zwartewaterweg volgend in noordelijke richting overgaand in de Zwartsluizerweg (N331) tot de Hoogstraat (Hasselt).2. De Hoogstraat (Hasselt) volgend in oostelijke richting tot de Doctor H.a.w. Van De Vechtlaan.3. De Doctor H.a.w. Van De Vechtlaan volgend in oostelijke richting overgaand in de Verkavelingsweg tot de Boerderijweg.4. De Boerderijweg volgend in oostelijke richting tot de Klinkerweg.5. De Klinkerweg volgend in oostelijke richting tot de Steenwetering.6. De Steenwetering volgend in zuidoostelijke richting tot de Blokweg.7. De Blokweg volgend in oostelijke richting tot de Vriezendijk.8. De Vriezendijk volgend in zuidoostelijke richting tot de Westeinde.9. De Westeinde volgend in noordoostelijke richting tot de Noordeinde.10. De Noordeinde volgend in zuidelijke richting tot De Hooislagen.11. De Hooislagen volgend in oostelijke richting tot de Ankummerdijk.12. De Ankummerdijk volgend in zuidelijke richting overgaand in de Cubbinghesteeg, tot de Ruitenborghweg.13. De Ruitenborghweg volgend in zuidoostelijke richting tot de Prins Bernhardstraat (in Dalfsen).14. De Prins Bernhardstraat volgend in zuidelijke richting overgaand in de Bruinleeuwstraat, tot de Raadhuisstraat.15. De Raadhuisstraat volgend in oostelijke richting overgaand in de Burgemeester Van Bruggenplein tot de Poppenallee.16. De Poppenallee volgend in zuidelijke richting tot de Rechterensedijk.17. De Rechterensedijk volgend in oostelijke richting tot de Stationsweg.18. De Stationsweg volgend in zuidelijke richting tot de Heinoseweg.19. De Heinoseweg volgend in zuidwestelijke richting overgaand in de Bergerallee, tot de Oude Vechtsteeg.20. De Oude Vechtsteeg volgend in oostelijke richting tot de Rietmansweg.21. De Rietmansweg volgend in zuidelijke richting tot de Diezerstraat.22. De Diezerstraat volgend in oostelijke richting tot de Heideweg.23. De Heideweg volgend in zuidelijke richting tot de Dalmsholterweg.24. De Dalmsholterweg volgend in zuidelijke richting tot het Overijsselskanaal.25. Het Overijsselskanaal volgend in oostelijke richting tot de brug Deventerweg de N348.26. De N348 volgend in zuidelijke richting overgaand in de Ommerweg (N348) tot de Veenweg.27. De Veenweg volgend in zuidoostelijke richting tot de Oude Twentseweg.28. De Oude Twentseweg volgend in oostelijke richting tot de Elskampweg.29. De Elskampweg volgend in zuidelijke richting tot de Schanekampsweg.30. De Schanekampsweg volgend in westelijke richting tot de Holteveensweg.31. De Holteveensweg volgend in zuidelijke richting tot de Luttenbergerweg.32. De Luttenbergerweg volgend in oostelijke richting tot de Hottenvoortsweg.33. De Hottenvoortsweg volgend in zuidelijke richting tot de Holteveensweg.34. De Holteveensweg volgend in oostelijke richting tot de Bloemenbosweg.35. De Bloemenbosweg volgend in zuidelijke richting tot de Knikkenweg.36. De Knikkenweg volgend in zuidwestelijke richting overgaand in de Bloemenkampsweg, tot de Hakkershoekweg.37. De Hakkershoekweg volgend in westelijke richting tot de Keizersveldweg.38. De Keizersveldweg volgend in zuidwestelijke richting tot de Nijverdalseweg (N35).39. De Nijverdalseweg (N35) volgend in oostelijke richting tot de Kroepeweg.40. De Kroepeweg volgend in zuidelijke richting tot de Raamsweg.41. De Raamsweg volgend in westelijke richting tot de Eekwielensweg.42. De Eekwielensweg volgend in zuidoostelijke richting tot de Wittebroeksweg.43. De Wittebroeksweg volgend in zuidelijke richting tot de Eekteweg.44. De Eekteweg volgend in westelijke richting tot de Portlanderdijk.45. De Portlanderdijk volgend in zuidoostelijke richting tot de Poggebeltweg.46. De Poggebeltweg volgend in zuidwestelijke richting tot de Holterweg.47. De Holterweg volgend in westelijke richting tot de Cellenweg.48. De Cellenweg volgend in zuidoostelijke richting tot de Koldeweesweg.49. De Koldeweesweg volgend in zuidelijke richting tot de Berghuisweg.50. De Berghuisweg volgend in westelijke richting tot de Witteveensweg.51. De Witteveensweg volgend in zuidoostelijke richting overgaand in de Vlessendijk, tot de Borgelinksweg.52. De Borgelinksweg volgend in zuidelijke richting overgaand in de Ten Havesweg, overgaand in de Oerdijk, tot de Oostermaatsdijk.53. De Oostermaatsdijk volgend in zuideliike richting tot de Rensinksweg.54. De Rensinksweg volgend in oostelijke richting tot de Marsweg.55. De Marsweg volgend in zuidelijke richting overgaand in de Oude Postweg tot de Apenhuizerenkweg.56. De Apenhuizerenkweg volgend in westelijke richting tot de Looweg.57. De Looweg volgend in westelijke richting tot de Schipbeeksweg.58. De Schipbeeksweg volgend in zuidelijke richting overgaand in de Marsdijk, overgaand in de Braakmansteeg, overgaand in de Looweg, tot de Dennendijk.59. De Dennendijk volgend in westelijke richting tot de Bielderweg.60. De Bielderweg volgend in noordelijke richting tot de Kasteelweg.61. De Kasteelweg volgend in westelijke richting tot de Jufferdijk.62. De Jufferdijk volgend in zuidelijke richting tot de Lochemseweg (N339).63. De Lochemseweg (N339) volgend in westelijke richting tot de Heideweg.64. De Heideweg volgend in zuidoostelijke richting tot de Reeverweg.65. De Reeverweg volgend in zuidwestelijke richting tot de Koekoekweg.66. De Koekoekweg volgend in zuidelijke richting tot de Deventerdijk.67. De Deventerdijk volgend in zuidoostelijke richting tot de Harfsensesteeg.68. De Harfsensesteeg volgend in westelijke richting tot de Schurinklaan (in Eefde).69. De Schurinklaan volgend in zuidelijke richting tot de Zutphenseweg (N348).70. De Zutphenseweg (N348) volgend in zuidelijke richting overgaand in de Doctor V. De Hoevenlaan (N348), overgaand in de Rustoordlaan (N348), overgaand in de Deventerweg (N348), tot de Industrieweg (in Zutphen).71. De Industrieweg volgend in westelijke richting tot de Marsweg.72. De Marsweg volgend in zuidelijke richting overgaand in de Coenensparkstraat overgaand in de Parkstraat tot de Havenstraat.73. De Havenstraat volgend in zuidwestelijke richting tot de Oude IJsselbrug.74. De Oude IJsselbrug volgend in westelijke richting tot de Weg Naar Voorst (N345).75. De Weg Naar Voorst (N345) volgend in noordwestelijke richting overgaan in de Rijksweg, tot de Tondensestraat.76. De Tondensestraat volgend in zuidelijke richting overgaand in de Hoevesteeg, overgaand in de Langedijk, tot de Apeldoornseweg.77. De Apeldoornseweg volgend in de noordelijke richting tot de Hoofdweg.78. De Hoofdweg volgend in zuidwestelijke richting tot de Vrijenbergweg.79. De Vrijenbergweg volgend in westelijke richting tot de Beekbergerweg (Loenen).80. De Beekbergerweg volgend in zuidelijke richting overgaand in westelijke richting in de Groenendaalseweg tot de Oude Arnhemseweg.81. De Oude Arnhemseweg volgend in noordelijke richting tot de Krimweg.82. De Krimweg volgend in westelijke richting tot de Brouwersweg.83. De Brouwersweg volgend in noordelijke richting tot de Otterloseweg (N304).84. De Otterloseweg (N304) volgend in zuidelijke richting overgaand in de Apeldoornseweg (N304), tot de Stevenpolsepad.85. De Stevenpolsepad volgend in noordelijke richting tot de Ossenweg.86. De Ossenweg volgend in westelijke richting tot de Dorpsstraat (N310) (in Harskamp).87. De Dorpsstraat (N310) volgend in noordelijke richting overgaand in de Harderwijkerweg (N310), tot de Hoog Buurloseweg.88. De Hoog Buurloseweg volgend in noordoostelijke richting tot de Houtvester Van t Hoffweg.89. De Houtvester Van 't Hoffweg volgend in noordelijke richting tot de Heetweg.90. De Heetweg volgend in noordelijke richting overgaand in Nieuw Milligenseweg, overgaand in de Kootwijkerweg (N302), overgaand in de Meervelderweg (N302), tot de Schoolpad.91. De Schoolpad volgend in noordelijke richting tot de 't Hof.92. De 't Hof volgend in noordwestelijke richting tot de Garderenseweg (N310).93. De Garderenseweg (N310) volgend in westelijke richting tot de Uddelermeerweg.94. De Uddelermeerweg volgend in noordelijke richting tot de Staverdenseweg.95. De Staverdenseweg volgend in westelijke richting tot de Jonkheer Doctor C.J. Sandbergweg.96. De Jonkheer Doctor C.J. Sandbergweg volgend in noordelijke richting tot de Oude Zwolseweg.97. De Oude Zwolseweg volgend in noordoostelijke richting tot de Nieuwe Traa.98. De Nieuwe Traa volgend in noordelijke richting tot de Hierderweg.99. De Hierderweg volgend in noordelijke richting overgaand in de Hessenweg, tot de Oudeweg.100. De Oudeweg volgend in noordoostelijke richting tot de Harderwijkerweg.101. De Harderwijkerweg volgend in oostelijke richting tot de Varelseweg.102. De Varelseweg volgend in noordelijke richting tot de Randmeerweg.103. De Randmeerweg volgend in oostelijke richting tot de Hoge Bijsselse-Pad.104. De Hoge Bijsselse-Pad volgend in noordelijke richting tot het Veluwemeer.105. Het Veluwemeer volgend in noordoostelijke richting tot de Roggebotsluis.106. Vanaf de Roggebotsluis de Flevoweg N307 volgend in noordoostelijke richting overgaand in Oostzeestraat, overgaand in Oranjesingel, overgaand in IJsselkade tot brug over de IJssel.107. De Brug over de IJssel volgend in noordoostelijke richting tot Stationsplein overgaand in Burgemeester Van Engelenweg, overgaand in Plasweg tot Koekoeksweg.108. De Koekoeksweg volgend in noordoostelijke richting tot Oudendijk.109. De Oudendijk volgend in zuidoostelijke richting tot Hagedoornweg.110. De Hagedoornweg volgend in noordoostelijke richting tot Verkavelingsweg.111. De Verkavelingsweg volgend in zuidoostelijke richting tot Rietsteeg.112. De Rietsteeg volgend in noordoostelijke richting tot Oude Wetering.113. De Oude Wetering volgend in noordelijke richting tot Groene Steeg.114. De Groene Steeg volgend in noordoostelijke richting tot de Nieuwe Wetering.115. De Nieuwe Wetering volgend in zuidoostelijke richting tot de Wolfshagenweg.116. De Wolfshagenweg volgend in noordoostelijke richting tot de Cellemuiden.117. De Cellemuiden volgend in noordelijke richting tot de Nieuwe Weg.118. De Nieuwe Weg volgend in oostelijke richting tot de Zwartewaterweg."